Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claims 1, 9 and 16:

    PNG
    media_image1.png
    111
    799
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    104
    795
    media_image2.png
    Greyscale

The examiner respectfully disagrees with the applicants’ position. The applicant states that reference Clements doesn’t teach circumventing imperfections within the mesh of beamsplitters. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. circumventing imperfections within the mesh of beamsplitters) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicants’ further remarks regarding claims 1, 9 and 16:

    PNG
    media_image3.png
    218
    799
    media_image3.png
    Greyscale

one or more elements that are representative of one (or preferable both) of a reflectivity (or transmission) and a phase shift of the coupling” and states that the elements (beam splitters 107) are representative of one or more of a reflectivity and a phase shift. Paragraph 48 already discloses “or transmission” in parenthesis and thus cannot be ignored. Although Fig. 2 uses a matrix where reflectivity of the beamsplitters is involved, the paragraph teaches that the beamsplitter can perform the functions of reflecting and transmitting. Since the transmission function is already stated, it simply cannot be ignored. Thus Clements teaches that beamsplitters can be configured into a transmissive state.
Applicants’ further remarks regarding claims 1, 9 and 16:

    PNG
    media_image4.png
    174
    796
    media_image4.png
    Greyscale

	The examiner respectfully disagrees with the applicants’ position. The applicant states that Clements doesn’t disclose “a target location” within the apparatus of Fig. 2 and that the “bolded statement” presented by the examiner doesn’t teach this limitation. The paths in Fig. 2 are directional and are directed to a specific point/specific points and according to the bolded statement (target location on a waveguide from the first beamsplitters), one of ordinary skill in the art would realize that a “target location” can be any “target” point amongst the splitters. Furthermore, claims 1, 9 and 16 don’t state any further limitations that states what the “target location” is. In response to applicant's argument that the references fail to show certain features In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants’ further remarks regarding claims 1, 9 and 16:

    PNG
    media_image5.png
    93
    676
    media_image5.png
    Greyscale

	The examiner respectfully disagrees with the applicants’ position. As already stated above, paragraph 48 states that the beamsplitters can be transmissive and reflective and thus Clements teaches that the beamsplitters can be configured into a reflective state. Furthermore, the claim simply states a configuration of beamsplitters “along an edge” and doesn’t state any other structural limitations in regards to this edge. As per the configuration taught by Fig. 2 of Clements, the second plurality of beamsplitters are along “an edge” of the circuit 100.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clements (US 2019/0086610).
Regarding claim 1, Clements teaches a method (using Fig. 2), comprising: configuring a first plurality of beamsplitters in a network of interconnected beamsplitters of an optical circuit into a transmissive state, the first plurality of beamsplitters being located along a beam path within the optical circuit and traversing a target location (Fig. 2, plurality of first reconfigurable beamsplitters 107; Abstract: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…; paragraph [0040], The plurality of waveguides and plurality of crossing points may be configured in any suitable and desired way in order to couple the respective pair of modes of electromagnetic radiation passing therethrough according to the desired overall transformation; paragraph [0048], each of the transformation matrices comprises one or more elements that are representative of…transmission; target location on a waveguide from the first beamsplitters), the optical circuit configured to perform a linear transformation of N input optical modes, N being a positive integer (paragraph [0041], The invention may enable the interferometer to implement a linear transformation for a plurality of input modes…plurality of input modes N); and configuring a (Fig. 2, plurality of second reconfigurable  beamsplitters 107: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…; paragraph [0040], The plurality of waveguides and plurality of crossing points may be configured in any suitable and desired way in order to couple the respective pair of modes of electromagnetic radiation passing therethrough according to the desired overall transformation; paragraph [0048], each of the transformation matrices comprises one or more elements that are representative of…reflectivity; second plurality of beamsplitters along an edge of the circuit 100) to reconfigure the optical circuit into a reconfigured optical circuit, the reconfigured optical circuit configured to perform a linear transformation on M input optical modes, M being a positive integer less than N (paragraph [0060], the transformation to be performed by the interferometer comprise a linear transformation…; paragraph [0061], the maximum of the number of modes input into the interferometer and the number of modes output from the interferometer is N/2 (M = N/2). Thus, although the interferometer will initially be set up with N inputs and N outputs, not all of these will be used (i.e. a maximum of N/2 of each will be used)).  
Although the description of Fig. 2 doesn’t explicitly state performing the functions of paragraphs 48 and 61, it would have been obvious to one of ordinary skill to realize that the description of paragraphs 48 and 61 are for the current scope of the invention and that Fig. 2 can implement the above mentioned functions in order to provide and improved interferometer for coupling multiple modes (paragraph [0006]).
Regarding claim 2, Clements teaches the method of claim 1, wherein each beamsplitter in the network of interconnected beamsplitters includes a 2x2 reconfigurable beamsplitter (Fig. 2, each beamsplitter 107 is a 2x2 reconfigurable splitter; Abstract: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…).  
Regarding claim 3, Clements teaches the method of claim 1, wherein the beam path is along a direction defined by a first end point of the optical circuit and a second end point of the optical circuit (Fig. 2, beam path follows direction from a first end point (crossing point near the input) and a second end point (towards the middle of the interconnected beamsplitters) paragraph [0021], The layout of the waveguides in the interferometer and the crossing points is such that travelling along the waveguides through the interferometer from the inputs to the outputs, pairs of adjacent waveguides are arranged to cross at N groups of crossing points).  
Regarding claim 4, Clements teaches the method of claim 1, wherein: the beam path is along a direction defined by a first end point of the optical circuit and a second end point of the optical circuit (paragraph [0040], The plurality of waveguides and plurality of crossing points may be configured in any suitable and desired way in order to couple the respective pair of modes of electromagnetic radiation passing therethrough according to the desired overall transformation), the beam path intersecting with a first edge of the optical circuit at a first intersection point and intersecting with a second edge of the optical circuit at a second intersection point, and the second plurality of beamsplitters are located: (i) along the first edge of the optical circuit between the first intersection point and the first end point and (ii) along the second edge of the optical circuit between the second intersection point and the second end point (Fig. 2, see below).  

    PNG
    media_image6.png
    429
    673
    media_image6.png
    Greyscale

Regarding claim 5, Clements teaches the method of claim 1, wherein M = N-1. Paragraph [0019] teaches that N is a natural number, greater than or equal to 2 and as per the teachings in claim 1, M = N/2 = N-1 when N = 2.  
Regarding claim 6, Clements teaches the method of claim 1, wherein the target location is on a waveguide connecting a first beamsplitter and a second beamsplitter in the network of interconnected beamsplitters,25XQTI-015/OTUS 331150-2033 and the beam path is along a direction defined by the first beamsplitter and the second beamsplitter (Fig. 2, see below) wherein the first and second beamsplitters are included in the first plurality of beamsplitters.  

    PNG
    media_image7.png
    369
    467
    media_image7.png
    Greyscale
  
Regarding claim 7, The method of claim 1, wherein: the target location is on a target beamsplitter in the network of interconnected beamsplitters, the target beamsplitter configured to receive a first input from a first beamsplitter and a second input from a second beamsplitter, the beam path having a direction defined by the target beamsplitter and the first beamsplitter, wherein the first beamsplitter is included in the first plurality of beamsplitters, and the method further comprises: configuring a third plurality of beamsplitters in the network of interconnected beamsplitters into the transmissive state, the third plurality of beamsplitters being located on a second beam path along a second direction defined by the target beamsplitter and the second beamsplitter, wherein the second beamsplitter is included in the third plurality of beamsplitters; and configuring a fourth plurality of beamsplitters in the network of interconnected beamsplitters into the reflective state, the fourth plurality of beamsplitters being located along at least one edge of the optical circuit (Fig. 2 comprising reconfigurable beamsplitters, see below; paragraph [0040], The plurality of waveguides and plurality of crossing points may be configured in any suitable and desired way in order to couple the respective pair of modes of electromagnetic radiation passing therethrough according to the desired overall transformation; paragraph [0048], each of the transformation matrices comprises one or more elements that are representative of  preferably both of a reflectivity or transmission).  

    PNG
    media_image8.png
    544
    749
    media_image8.png
    Greyscale

Regarding claim 9, Clements teaches an apparatus (Fig. 2), comprising: N input ports, N being a positive integer (Fig. 2, N input ports; Abstract: interferometer 100…has N inputs…); and a network of interconnected beamsplitters in optical communication with the N input ports (Fig. 2, network of interconnected beamsplitters 107; paragraph [0036], the plurality of waveguides are arranged to provide a plurality of crossing points…wherein a reconfigurable beam splitter…is arranged at each of the plurality of crossing points…), the network of interconnected beamsplitters including: a first plurality of beamsplitters located along a beam path traversing a target location and configured into a transmissive state (Fig. 2, plurality of first reconfigurable beamsplitters 107; Abstract: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…; paragraph [0040], The plurality of waveguides and plurality of crossing points may be configured in any suitable and desired way in order to couple the respective pair of modes of electromagnetic radiation passing therethrough according to the desired overall transformation; paragraph [0048], each of the transformation matrices comprises one or more elements that are representative of…transmission; target location on a waveguide from the first beamsplitters); a second plurality of beamsplitters located along at least one edge of the network of interconnected beamsplitters and configured into a reflective state (Fig. 2, plurality of second reconfigurable  beamsplitters 107: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…; paragraph [0040], The plurality of waveguides and plurality of crossing points may be configured in any suitable and desired way in order to couple the respective pair of modes of electromagnetic radiation passing therethrough according to the desired overall transformation; paragraph [0048], each of the transformation matrices comprises one or more elements that are representative of…reflectivity; second plurality of beamsplitters along an edge of the circuit 100); and a third plurality of beamsplitters that are reconfigurable (Fig. 2, plurality of third reconfigurable beamsplitters 107; Abstract: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…) and configured to perform a linear transformation on M input optical modes, M being a positive integer less than N (paragraph [0060], the transformation to be performed by the interferometer comprise a linear transformation…; paragraph [0061], the maximum of the number of modes input into the interferometer and the number of modes output from the interferometer is N/2 (M = N/2). Thus, although the interferometer will initially be set up with N inputs and N outputs, not all of these will be used (i.e. a maximum of N/2 of each will be used)).  
(paragraph [0006]).
Regarding claim 10, Clements teaches the apparatus of claim 9, wherein the third plurality of beamsplitters does not include any beamsplitter from the first plurality of beamsplitters and the second plurality of beamsplitters. 
Although this is not explicitly taught by Fig. 2, Clementss already teaches that beamsplitters 107 are reconfigurable. One of ordinary skill in the art would have found it obvious to try and configure the portion of the third beamsplitters to not include the first and second beamsplitters as it is choosing from finite number of indentified predictable solutions with a reasonable expectation of success. 
Regarding claim 11, Clements teaches the apparatus of claim 9, wherein each beamsplitter in the network of interconnected beamsplitters includes a 2x2 reconfigurable beamsplitter (Fig. 2, each beamsplitter 107 is a 2x2 reconfigurable splitter; Abstract: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…).  
Regarding claim 12, Clements teaches the apparatus of claim 9, wherein the beam path is along a direction defined by a first end point of the optical circuit and a second end point of the network of interconnected beamsplitters (Fig. 2, beam path follows direction from a first end point (crossing point near the input) and a second end point (towards the middle of the interconnected beamsplitters) paragraph [0021], The layout of the waveguides in the interferometer and the crossing points is such that travelling along the waveguides through the interferometer from the inputs to the outputs, pairs of adjacent waveguides are arranged to cross at N groups of crossing points).  
Regarding claim 13, Clements teaches the apparatus of claim 9, wherein: the beam path is along a direction defined by a first end point of the network of interconnected beamsplitters and a second end point of the network of interconnected beamsplitters (paragraph [0040], The plurality of waveguides and plurality of crossing points may be configured in any suitable and desired way in order to couple the respective pair of modes of electromagnetic radiation passing therethrough according to the desired overall transformation), the beam path intersecting with a first edge of the network of interconnected beamsplitters at a first intersection point and intersecting with a second edge of the network of interconnected beamsplitters at a second intersection point, and the second plurality of beamsplitters are located: (i) along the first edge of the network of interconnected beamsplitters between the first intersection point and the first end point and (ii) along the second edge of the network of interconnected beamsplitters between the second intersection point and the second end point (Fig. 2, see below).  

    PNG
    media_image6.png
    429
    673
    media_image6.png
    Greyscale

Regarding claim 14, Clements teaches the apparatus of claim 9, wherein M = N-1. Paragraph [0019] teaches that N is a natural number, greater than or equal to 2 and as per the teachings in claim 9, M = N/2 = N-1 when N = 2.  
Regarding claim 15, Clements teaches the apparatus of claim 9, wherein the target location is on a waveguide connecting a first beamsplitter and a second beamsplitter in the network of interconnected beamsplitters, and the beam path is along a direction defined by the first beamsplitter and the second beamsplitter (Fig. 2, see below), wherein the first and second beamsplitters are included in the first plurality of beamsplitters.  

    PNG
    media_image9.png
    343
    424
    media_image9.png
    Greyscale

Regarding claim 16, Clements teaches an apparatus (Fig. 2), comprising: a plurality of input ports (Fig. 2; Abstract: interferometer 100…has N inputs…); and a plurality of interconnected beamsplitters in optical communication with the plurality of input ports (Fig. 2, network of interconnected beamsplitters 107; paragraph [0036], the plurality of waveguides are arranged to provide a plurality of crossing points…wherein a reconfigurable beam splitter…is arranged at each of the plurality of crossing points…), the plurality of interconnected beamsplitters including: 27XQTI-015/O1US 331150-2033a first plurality of beamsplitters located along a beam path traversing a target location and configured into a transmissive state (Fig. 2, plurality of first beamsplitters 107; Abstract: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…; paragraph [0040], The plurality of waveguides and plurality of crossing points may be configured in any suitable and desired way in order to couple the respective pair of modes of electromagnetic radiation passing therethrough according to the desired overall transformation; paragraph [0048], each of the transformation matrices comprises one or more elements that are representative of…transmission); a second plurality of beamsplitters located along at least one edge of the (Fig. 2, plurality of second beamsplitters 107: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…; paragraph [0040], The plurality of waveguides and plurality of crossing points may be configured in any suitable and desired way in order to couple the respective pair of modes of electromagnetic radiation passing therethrough according to the desired overall transformation; paragraph [0048], each of the transformation matrices comprises one or more elements that are representative of…reflectivity); and a third plurality of beamsplitters (Fig. 2, plurality of third beamsplitters 107; Abstract: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…) configured to perform a linear transformation on a plurality of input optical modes (paragraph [0060], the transformation to be performed by the interferometer comprise a linear transformation…; paragraph [0061], the maximum of the number of modes input into the interferometer…).  
Although the description of Fig. 2 doesn’t explicitly state performing the functions of paragraphs 48 and 61, it would have been obvious to one of ordinary skill to realize that the description of paragraphs 48 and 61 are for the current scope of the invention and that Fig. 2 can implement the above mentioned functions in order to provide and improved interferometer for coupling multiple modes (paragraph [0006]).
Regarding claim 17, Clements teaches the apparatus of claim 16, wherein the third plurality of beamsplitters does not include any beamsplitter from the first plurality of beamsplitters and the second plurality of beamsplitters.  
Although this is not explicitly taught by Fig. 2, Clementss already teaches that beamsplitters 107 are reconfigurable. One of ordinary skill in the art would have found it obvious 
Regarding claim 18, Clements teaches the apparatus of claim 16, wherein at least one beamsplitter from the plurality of interconnected beamsplitters includes a reconfigurable beamsplitter (Fig. 2, each beamsplitter 107 is a reconfigurable splitter; Abstract: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…).  
Regarding claim 19, Clements teaches the apparatus of claim 16, wherein at least one beamsplitter from the plurality of interconnected beamsplitters includes a 2x2 reconfigurable beamsplitter (Fig. 2, each beamsplitter 107 is a 2x2 reconfigurable splitter; Abstract: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…).  
Regarding claim 20, Clements teaches the apparatus of claim 16, wherein one of: the target location is on a waveguide connecting a first beamsplitter and a second beamsplitter in the plurality of interconnected beamsplitters, or the beam path is along a direction defined by a first beamsplitter and a second beamsplitter connected by a waveguide containing the target location, wherein the first and second beamsplitters are included in the first plurality of beamsplitters (Fig. 2, beam path is along a direction going left to right from a first beam splitter in the interconnection to a second beamsplitter).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clements (US 2019/0086610) in view of Mower (US 2015/0354938).
Regarding claim 8, Clements teaches the method of claim 1.

Mower shows a scenario where fabrication defects can cause a defect at a target location on a waveguide (Fig. 2C; paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to realize that defects can occur within an optical circuit as taught by Clements and such defects can be compensated by optimization of circuit parameters as taught by Mower (Mower: paragraph [0029]). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637